Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2018

The Court of Appeals hereby passes the following order:

A18A1482. LEONARDO RAYNER v. SHERRY BLAND, CLERK.

      Prison inmate Leonardo Rayner attempted to file a mandamus petition seeking
an order compelling the Clerk of the Tattnall County Superior Court to provide him
with records of certain grand jury proceedings. The trial court screened the
complaint, pursuant to OCGA § 9-15-2 (d), and denied it for filing. Rayner appeals
directly to this Court, but we lack jurisdiction.
      Ordinarily, judgments and orders granting or refusing to grant mandamus relief
are directly appealable. See OCGA § 5-6-34 (a) (7). Because Rayner is incarcerated,
however, his appeal is controlled by the Prison Litigation Reform Act of 1996,
OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, “[a]ppeals of all actions filed by
prisoners shall be as provided in Code Section 5-6-35,” the discretionary appeals
statute. “[C]ompliance with the discretionary appeals procedure is jurisdictional.”
Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). Rayner’s failure
to follow the required appellate procedure deprives us of jurisdiction over this appeal,
which is hereby DISMISSED. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d
24) (1997).
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.